Title: To James Madison from the Citizens of Columbia, South Carolina, 30 June 1812 (Abstract)
From: Columbia, South Carolina Citizens
To: Madison, James


30 June 1812. “The Citizens of Columbia and its vicinity in common with their fellow Citizens, have long viewed, with deep anxiety the great aggressions committed by the European Belligerents upon the Commerce of our Country. We have attended with lively Interest to the accounts of the Impressment of our Fellow Citizens who were peaceably pursuing their occupation on the Highway of Nations, and who have been made by ruffian violence the reluctant instruments and unhappy victims of a foreign service which they abhor. Secluded as we are from the Sea Coast, we have no direct interest in Commerce, and few of us are ever exposed to the merciless impressments to which our Seamen are subjected; But we could not be ignorant that Commerce is the Handmaid of Agriculture, and rewards the Industry of the Husbandman by furnishing a vent for the superfluous productions of his Land.
“It was impossible to forget that the protection of the national arm is due by the social compact to those who make the Mountain wave their home, as well as to the Cultivators of the Earth.
“The Injuries perpetrated on our Commerce, and the violations of the personal freedom of our Fellow Citizens have therefore been keenly resented as national injuries by every Man who had the sense to discern, and the patriotism to feel, that his individual happiness is bound up in the National prosperity.
“Still however as War and Conquest form no part of the Code of our Country, as Peace and justice form the standing policy of our National Institutions, we have approved the cautious conduct of our Government, which exhausted every source of Negociation before it would resort to the horrors of war. But forbearance ceases to be a virtue, when the hope of redress has vanished, such a spirit would necessarily lead to submission; to the resignation of our dearest rights, and to the prostration of the national Character. This could not be endured. Our Government has at last taken its stand, and proclaimed war against that Belligerent which pressed most heavily on our rights, whilst the wrongs of the other Belligerent are not forgotten.
“In this awful appeal to arms we are entirely satisfied that the Government of our Country is well warranted; for we conscientiously believe that the outrages of Great Britain as well as France had long since furnished just cause of war. And though divisions have heretofore prevailed among our Fellow Citizens on many measures of Government; we trust that the sound of war will be the signal of Union, that Party Spirit will cease, and that every Man who is sincerely attached to our inestimable Constitution, and to the Principles of Republican Government secured by it, will rally around the Constituted authorities.
“The Maintenance of our National Union, the Agis of our safety required this determination, and the justice of our cause sanctifies this resolution.
“We do therefore solemnly pledge ourselves to support with our lives and fortunes the Government of the United States in all proper Measures calculated to ensure a vigorous prosecution of the just war in which it is at present engaged, until it shall obtain through a safe and honorable Peace, the firm establishment of the rights which are the object of the war.
“And we humbly trust that the God of our Fathers who led us to this goodly Land, and established us therein, and supported us in our struggle for Independence, will be pleased to strengthen our Arms, and fortify our hearts, to maintain this contest with the resolution becoming Freemen.”
